Exhibit 10.37

 

LOGO [g92313new1.jpg]

(1) Autoliv Inc.

(2) Fredrik Peyron

 

 

Separation Agreement

 

 

 



--------------------------------------------------------------------------------

This agreement regarding termination of employment “the Agreement” is entered
into

BETWEEN:

 

(1) Autoliv Inc. referred to as “the Company”;

 

(2) Fredrik Peyron, personal identification number (            ) referred to as
“the Executive”; together referred to as “the Parties”.

 

1. Background

 

1.1 The Executive is employed by the Company pursuant to the terms and
conditions outlined in the Executive’s employment agreement dated September 9,
2014 (“the employment agreement”) and in the indemnification agreement dated
September 19, 2014 (the “indemnification agreement”.

 

1.2 The Company has given the Executive written notice of termination on
September 1, 2015 (the “agreement effective date”).

 

1.3 The Company and the Executive have agreed that the employment of the
Executive shall cease on the terms set out in this agreement.

 

1.4 Apart from what is explicitly stated below, this agreement supersedes all
earlier oral or written agreements between the Company or any associated
company, and the Executive, relating to the employment of the Executive. For the
purpose of this agreement, “associated company” means a legal entity directly or
indirectly controlling or controlled by or under common control with the
Company, irrespective of the country of registration of such legal entity.

 

1.5 The provisions of this Separation Agreement, including for the avoidance of
doubt section 5.6 below, shall not waive or terminate any rights to
indemnification Executive may have under the Company’s Restated Certificate of
Incorporation, Restated Bylaws or the Indemnification Agreement between the
Executive and the Company.

 

2. Termination of the Employment

 

2.1 The Executive’s employment with the Company shall ceases six (6) calendar
months after the agreement effective date (“the termination date”).

 

2.2 The Executive shall be released from all duties linked to the Company latest
on December 1, 2015 except for being reasonably available over the phone and
email to answer any questions that the Company may have.

 

2.3 The Executive is entitled to take up other employment or engage in other
business immediately upon having been released from his duties as set forth
above without such employment effecting his right to compensation under this
agreement provided that the employment or business does not contravene the
Executive’s duties under section 4.1 below.

 

3. Compensation

 

3.1 The Executive shall be entitled to his monthly base salary, pension
contribution and other current perquisites until the termination date.

 

2/5



--------------------------------------------------------------------------------

3.2 The Executive shall be entitled to “the Short Term Incentive” in accordance
with the Company’s policy, for the full performance year 2015 paid in March
2016. The short term incentive payment does not constitute any form of pension
entitlement or right to vacation pay.

Not later than one month after the agreement effective date the Executive is
entitled to the STI compensation as stated in the employment agreement, earned
with the Executive previous employer Swedish Match and related to the financial
year 2014.

 

3.3 Not later than one month following the termination date the Company shall
pay to the Executive a lump sum severance payment equal to 1.5 times the
Executive’s annual base salary (“the Severance Pay”) as described in section 11
of the employment agreement. The payment does not constitute any form of pension
entitlement or right to vacation pay.

 

3.4 The Company shall withhold income tax for all the compensation components
and in addition thereto pay any statutory social security charges, as
applicable.

 

3.5 Not later than the month following the termination date, the Company shall
pay any vacation pay accrued until the agreement effective date.

 

4. Undertakings

 

4.1 The Executive has an obligation of loyalty that follows by an employment
relationship. Accordingly, the Executive has a duty to be loyal to the Company
until the termination date and thus carry out, inter alia, the remaining tasks
and assignments the Executive is instructed to carry out as well as not being
engaged in any business competing with the Company or its associated companies.

 

4.2 The Executive will continue to be bound by the confidentiality undertaking
under section 8 of the employment agreement. The Executive also recognises that
he will adhere to section 9 of the employment agreement regarding intellectual
property rights.

 

4.3 To avoid any misunderstandings, the Company hereby releases the Executive
from the non-competition obligation under section 13 of the employment
agreement. The Company will thereby have no obligation to pay the compensation
outlined under section 13 of the employment agreement.

 

5. Other Issues and Final Settlement

 

5.1 The executive participates in Autoliv, Inc. 1997 Stock Incentive Plan
(“Incentive Plan”). The parties acknowledge that the Executive’s entitlement
under the incentive plan will be handled in accordance with the rules and
regulations prescribed by the incentive plan. With reference to the rules of the
plan, the parties note that the Executive’s Restricted Stock Units promised
shall be forfeited as of the termination date and that the Executive’s unvested
Non-Statutory Stock Options (“Options”) under the Stock Incentive Plan will not
become exercisable

 

5.2 The Parties agree that the Executive shall have no priority rights to
re-employment.

 

3/5



--------------------------------------------------------------------------------

5.3 The separation between Executive and the Company is based on mutual trust
and the parties agree that they shall use their best endeavours to act in a fair
and considerate way regarding all issues relating to this separation, including
internal and external communication and other practical matters that have to be
resolved as consequence of this separation. The parties have further agreed to
keep the contents of this agreement confidential other than such disclosures
that are required to comply with applicable securities laws in the U.S. or
Sweden.

 

5.4 On the date the Executive is released from all duties, the Executive shall
return to the Company all keys, credit cards, documents, mobile phone, laptop
computer and all other property which the Executive may have in his possession
and which belongs to the Company or its associated companies other than his
company car which shall be returned to the Company not later than the
termination date.

 

5.5 The Company shall remove the Executive from all boards of directors or
similar directorship in the Company or in any other associated companies without
delay following the agreement date and the Executive shall without delay sign
any resignation or other document necessary to effect such removal. The
Executive acknowledges that he has no claim whatsoever outstanding against
either the Company, its associated companies or any of their respective
officers, directors and employees in connection with the position as director.

To the extent that any such claim exists or may exist, the Executive irrevocably
waive such claim and release the Company, its associated companies and each of
their respective officers, directors and employees from any liability whatsoever
in respect of such claim. For the avoidance of doubt this section 5.5 does not
apply to the Executive’s potential future claims on the Company under the
indemnification agreement.

 

5.6 Through the signing of this agreement and the fulfilment of the provisions
herein, all unsettled matters between the parties shall be deemed to be finally
settled and the Executive shall have no claims against the Company or any of its
associated companies as regards salary, vacation pay, bonus, pension
contributions, damages or otherwise.

 

6. Governing Law and disputes

This agreement shall be governed by and construed in accordance with the laws of
Sweden.

 

 

 

 

4/5



--------------------------------------------------------------------------------

This agreement has been duly executed in two original copies, of which each of
the parties has taken one copy.

Place; Stockholm, Sweden

Date; August 28, 2015

On behalf of Autoliv, Inc.

 

/s/ Karin Eliasson

    

/s/ Fredrik Peyron

   Karin Eliasson      Fredrik Peyron    GVP Human Resources        

 

5/5